Exhibit 10.15

 

CARBONTRONICS, LLC

 

Second Amendment to Operating Agreement

 

THIS AMENDMENT (“Amendment”) to the Operating Agreement of Carbontronics, LLC a
Delaware limited liability company (the “Company”), is made this 2nd day of
April, 1998, by and among C.C. Pace Capital, L.L.C., a Delaware limited
liability company, Carbon Resources, Inc., a Delaware corporation, Meridian
Energy Corporation, a Massachusetts corporation, Meridian Investments, Inc., a
Massachusetts corporation, Coal Investors, LLC, a Delaware limited liability
company and Gencor Industries, Inc. (each a “Member” and collectively the
“Members”). The Members are parties to an Operating Agreement for the Company
dated January 29, 1998, as amended (the “Operating Agreement”). Any terms used
in this Amendment which are defined in the Operating Agreement and are not
defined herein shall have the meanings assigned to them in the Operating
Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants, rights and obligations
set forth herein and other good and valuable consideration, the receipt and
sufficiency of which each Member hereby acknowledges, the Members, intending to
be legally bound, hereby agree as follows:

 

1. Amendment of Operating Agreement. The Operating Agreement is hereby amended
by deleting Section 2.4 in its entirety and replacing it with Section 2.4 as
follows:

 

Section 2.4 Purpose. The purpose of the Company is to acquire by purchase or by
contribution membership interests in one or more of (i) PC Illinois Synthetic
Fuel #2, L.L.C., (ii) PC Kentucky Synthetic Fuel #3, L.L.C., and (iii) PC
Indiana Synthetic Fuel #2, L.L.C. (formerly PC Kentucky Synthetic Fuel #4,
L.L.C), to incur or assume debts and obligations in connection therewith, to
hold and deal with each such membership interest, to sell, transfer or otherwise
dispose of each of such membership interests, and to collect sales proceeds and
other amounts paid to the Company and pay and otherwise satisfy obligations of
the Company or



--------------------------------------------------------------------------------

assumed by the Company. This Agreement shall not be amended to provide for any
additional purposes except with the written consent of all Members.

 

Except as specifically set forth herein, the Operating Agreement is hereby
ratified and affirmed.

 

2. Conflicting Terms. Wherever the terms and conditions of this Amendment and
the terms and conditions of the Operating Agreement conflict, the terms of this
Amendment shall be deemed to supersede the conflicting terms of the Operating
Agreement.

 

3. Section 4.J. Section 4.J. of the Operating Agreement is hereby amended by
adding the following language at the end of subsection (a) thereto:

 

I. Gencor’s membership interests in the Company shall be adjusted as follows:

 

(A) In the event payment to Gencor is not made under the Amended EPC Agreement
and the Sedgman-Gencor Subcontract by April 16, 1998, Gencor’s membership
interest shall be increased to 30% in the aggregate.

 

In the event payment to Gencor is not made under the Amended EPC Agreement and
the Sedgman-Gencor Subcontract by May 16, 1998, Gencor’s membership interest
shall be increased to 35% in the aggregate.

 

In the event payment to Gencor is not made under the Amended EPC Agreement and
the Sedgman-Gencor Subcontract by June 16, 1998. Gencor’s membership interest
shall be increased to 40% in the aggregate.

 

and the Members hereof agree that the membership interests of all Members other
than Gencor shall be diluted pro rata to effectuate the foregoing.

 

(B) In the event that (i) all the Turnkey Engineering, Procurement and
Construction Agreements, as amended (the “EPC Contracts”), by and between
Sedgman and PC Indiana Synthetic Fuel #2, L.L.C., PC Kentucky Synthetic Fuel #3,
L.L.C. and PC Illinois Synthetic Fuel #2, L.L.C. are terminated by the Company
or its operating L.L.C.’s other than for cause, or (ii) the subcontracts between
Sedgman and Gencor relating to the EPC Contracts are terminated by Sedgman other
than for cause, or (iii) as of July 1, 1998, Gencor has not been paid in full
all amounts due under such subcontracts, then Gencor shall be entitled to
purchase from the Members 100% of their membership interests in the Company for
a purchase price of $1.00;

 

II. Gencor’s membership interests in the operating L.L.C.’s of the Company shall
be adjusted as follows: in the event that (a) the Turnkey Engineering,
Procurement and Construction

 

2



--------------------------------------------------------------------------------

Agreement, as amended (the “EPC Contract”), by and between Sedgman and any of PC
Indiana Synthetic Fuel #2, L.L.C., PC Kentucky Synthetic Fuel #3, L.L.C., or PC
Illinois Synthetic Fuel #2, L.L.C. is terminated by the Company or its operating
L.L.C. other than for cause, or (ii) the subcontract between Sedgman and Gencor
relating to an EPC Contract is terminated by Sedgman other than for cause, or
(iii) as of July 1, 1998, Gencor has not been paid in full all amounts due under
such a subcontract, then Gencor shall be entitled to purchase from the Company
100% of the Company’s membership interests in such operating L.L.C. for a
purchase price of $1.00.

 

IN WITNESS WHEREOF, the parties have executed this Amendment under seal as of
the day and year first above written.

 

C.C. PACE CAPITAL, L.L.C.

By Its Members:

    C.C. PACE CAPITAL HOLDINGS, L.L.C.    

By:

 

/s/ Timothy F. Sutherland

       

Timothy F. Sutherland

       

President

    CHELSEA VIRGINIA, L.L.C.    

By:

 

/s/ James R. Treptow

       

James R. Treptow

       

Managing Director

 

CARBON RESOURCES, INC.

By:

 

/s/ Frederick J. Murrell

   

Frederick J. Murrell

   

President

 

3



--------------------------------------------------------------------------------

MERIDIAN ENERGY CORPORATION

By:

 

/s/ John F. Boc

   

John F. Boc

   

Treasurer

MERIDIAN INVESTMENTS, INC.

By:

 

/s/ John F. Boc

   

John F. Boc

   

President

COAL INVESTORS, LLC

By Its Member:

   

/s/ John F. Boc

   

John F. Boc

GENCOR INDUSTRIES, INC.

By:

 

/s/ E.J. Elliott

   

E.J. Elliott

   

President

 

4